Title: From George Washington to William Gordon, 19 July 1791
From: Washington, George
To: Gordon, William



Dear Sir,
Philadelphia July 19th 1791

As it has ever been a rule with me to make my private concerns give way to my public duties, when both cannot be accomplished, I now find myself under the necessity, from the weight of public business, which is at this time much encreased by an absence of more than three months, [(]on a tour thro’ the southern States) of refraining to enter so fully into my private correspondencies as my inclination would lead me to do.
I am therefore only able to acknowledge the receipt of your letter of the 31. of January—and refer you to a letter which I wrote on the 9 of March on the subject of the subscriptions to your history, and which contained the accounts of the subscription and a bill of exchange of £29. 15/3. Sterling for the ballance of that account.
I now enclose the 3 bill of the set which accompanied your account, and shall only add my thanks for the prayers and good

wishes which you offer for my happiness, and assure you that I reciprocate them with very great sincerity. I am dear Sir, with much esteem, Your most obedient Servant

G. Washington

